UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 FIRSTGOLD CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined) (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: August 1, 2007 FIRSTGOLD CORP. 3108 Gabbert Drive, Suite 210 Cameron Park, CA 95682 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 20, 2007 TO THE STOCKHOLDERS: The 2007 Annual Meeting of Stockholders of Firstgold Corp. a Delaware corporation, will be held at the Sheraton Centre Toronto Hotel, 123 Queen Street West, Toronto, Ontario, MSH 2M9 on Thursday, September 20, 2007 at 9:00 A.M. (Pacific Time) for the purpose of considering and voting upon: 1. the election of five directors to serve on the Board of Directors until the 2007 Annual Meeting of Stockholders or until their successors have been duly elected and qualified; 2. a proposal to amend the Firstgold 2006 Stock Option Plan to increase the total number shares of common stock authorized for issuance under the Plan by 10,000,000 shares ; 3. ratification of Hunter Flemmer Renfro & Whitaker LLP as Firstgold’s independent registered public accountants; and 4. the transaction of any other business that is properly presented before the annual meeting or any adjournment or postponement thereof. All holders of shares of common stock, as of the close of business on August 1, 2007, are entitled to receive notice of, and to vote at, the annual meeting or any adjournment or postponement thereof. All stockholders are cordially invited to attend the meeting in person.However, to assure your representation at the meeting, you are urged to submit your proxy as promptly as possible according to the enclosed instructions, whether or not you plan to attend the meeting.Any stockholder attending the meeting may vote in person even if he or she submitted a proxy. By Order of the Board of Directors, Cameron Park, California August 1, 2007 /s/A. SCOTT DOCKTER A. Scott Dockter Chief Executive Officer IMPORTANT Whether or not you expect to attend the 2007 Annual Meeting of Stockholders in person, please complete, date, sign, and return the enclosed proxy card in the enclosed envelope, which requires no postage if mailed in the United States.Your proxy will be revocable any time prior to its exercise either in writing or by voting your shares personally at the 2007 Annual Meeting of Stockholders. FIRSTGOLD, CORP. 3108 Gabbert Drive, Suite 210 Cameron Park, California 95682 PROXY STATEMENT FOR 2007 ANNUAL MEETING OF STOCKHOLDERS This Proxy Statement is being furnished to holders of common stock, no par value per share (the “Common Stock”) of Firstgold Corp., a Delaware corporation (“Firstgold” or the “Company”), in connection with the solicitation of proxies by the Board of Directors (“Board”) for use at Firstgold’s Annual Meeting of Stockholders (the “Annual Meeting”) to be held on September 20, 2007 at 9:00 a.m., local time, or at any adjournment(s) or postponement(s) thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders.The Annual Meeting will be held at the Sheraton Centre Toronto Hotel, 123 Queen Street West, Toronto, Ontario, MSH 2M9.The telephone number at that address is (416) 947-4955. This Proxy Statement and the enclosed proxy card, together with Firstgold’s Annual Report on Form 10-KSB for the fiscal year ended January 31, 2007, were mailed on or about August 10, 2007 to all stockholders entitled to vote at the Annual Meeting. INFORMATION CONCERNING SOLICITATION AND VOTING Purposes of the Annual Meeting The purposes of the Annual Meeting are: (i) to elect five (5) directors to serve for the ensuing year and until their successors are duly elected and qualified; (ii) to consider adding 10,000,000 shares of common stock to the Company’s 2006 Stock Option Plan; (iii) to ratify the appointment of Hunter Flemmer Renfro & Whitaker LLP as the Company’s independent registered public accountants; and (iv) to transact such other business as may properly come before the meeting or any adjournment thereof. Stockholders Entitled to Vote; Record Date Only holders of record of Common Stock at the close of business on August 1, 2007 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting.As of the Record Date, there were 107,571,143 shares of Common Stock outstanding. Revocability of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before its use by delivering to the Company (Attn: Corporate Secretary) a written notice of revocation or a duly executed proxy bearing a later date, or by attending the Annual Meeting and voting in person.Attending the Annual Meeting in and of itself will not constitute a revocation of a proxy. Voting Procedures General.Your shares will be voted in accordance with the instructions you indicate when you submit your proxy. If you submit a proxy, but do not indicate your voting instructions, your shares will be voted as follows: · FOR the election of the director nominees listed in this proxy statement; and · At the discretion of the proxy holders, upon such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. Voting by Mail.By signing and returning the enclosed proxy card according to the instructions provided, you are enabling the individuals named on the proxy card, known as “proxies,” to vote your shares at the meeting in the manner you indicate.We encourage you to sign and return the proxy card even if you plan to attend the meeting.In this way your shares will be voted even if you are unable to attend the meeting. Voting in Person at the Meeting.If you plan to attend the Annual Meeting and vote in person, Firstgold will provide you with a ballot at the meeting.If your shares are registered directly in your name, you are considered the stockholder of record, and you have the right to vote in person at the meeting.If your shares are held in the name of your broker or other nominee, you are considered the beneficial owner of shares held in your name.In that case, and if you wish to vote at the meeting, you will need to bring with you to the meeting a legal proxy from your broker or other nominee authorizing you to vote these shares. Voting and Solicitation Each share of Common Stock outstanding on the Record Date entitles its owner to one vote on all matters. With respect to the election of directors, every stockholder voting at the election of directors may cumulate such stockholder’s votes and give one candidate a number of votes equal to the number of directors to be elected multiplied by the number of votes to which the stockholder’s shares are entitled, or distribute the stockholder’s votes on the same principle among as many candidates as the stockholder thinks fit, provided that votes cannot be cast for more than five candidates.However, no stockholder shall be entitled to cumulate votes unless the candidate’s name has been placed in nomination prior to the voting and the stockholder, or any other stockholder, has given notice at the Annual Meeting prior to the voting of the intention to cumulate the stockholder’s votes.On all other matters, each share of Common Stock has one vote. Expenses of solicitation of proxies will be borne by Firstgold.Firstgold may reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding solicitation materials to such beneficial owners.Proxies may also be solicited by certain of Firstgold’s directors, officers and regular employees, without additional compensation, personally or by telephone, telegram or letter. 2 Firstgold may engage the services of a professional proxy solicitation firm to aid in the solicitation of proxies from certain brokers, bank nominees and other institutional owners.Firstgold’s costs for such services, if retained, will not be material. Quorum; Abstentions; Broker Non-votes A majority of the shares of Common Stock outstanding on the Record Date and entitled to vote must be present, in person or represented by proxy, to constitute the required quorum for the transaction of business at the Annual Meeting.Shares that are voted “FOR,” “AGAINST,” or “WITHHELD” are treated as being present at the meeting for purposes of establishing a quorum. Shares that are voted “FOR” or “AGAINST” a matter will also be treated as shares entitled to vote (the “Votes Cast”) with respect to such matter. A plurality of Votes Cast is required for the election of directors and only director votes (either “FOR” or “AGAINST”) will affect the outcome of the election of directors. While there is no definitive statutory or case law authority in California as to the proper treatment of abstentions or broker “non-votes,” Firstgold believes that both abstentions and broker “non-votes” should be counted for purposes of determining the presence or absence of a quorum for the transaction of business.Firstgold further believes that neither abstentions nor broker “non-votes” should be counted as shares “represented and voting” with respect to a particular matter for purposes of determining the total number of Votes Cast with respect to such matter.In the absence of controlling precedent to the contrary, Firstgold intends to treat abstentions and broker “non-votes” in this manner.Accordingly, abstentions and broker “non-votes” will not affect the determination as to whether the requisite majority of Votes Cast has been obtained with respect to a particular matter. A broker “non-vote” occurs when an agent holding shares for a beneficial owner does not vote on a particular proposal because the agent does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner.Agents will typically have discretionary voting power with respect to the election of directors. Deadlines for Submission of Stockholder Proposals for 2008 Annual Meeting Requirements for Stockholder Proposals to be Considered for Inclusion in Proxy Materials.Stockholders of the Company are entitled to present proposals for consideration at forthcoming stockholder meetings provided that they comply with the proxy rules promulgated by the Securities and Exchange Commission or the Bylaws of the Company.Stockholders who wish to have a proposal considered for inclusion in the Company’s proxy materials for the Company’s 2008 Annual Stockholder Meeting must submit such proposal to the Company by February 15, 2008, and attend the meeting or have a representative attend the meeting in order to present the proposal at the stockholder’s meeting.The submission of a proposal does not guarantee that it will be included in the Company’s proxy statement or proxy. Requirements for Stockholder Proposals not to be Included in Proxy Materials.Stockholders who wish to present a proposal at an annual meeting of stockholders that is not intended to be included in the proxy materials relating to such meeting must deliver notice of such proposal to the Secretary of the Company at the Company’s principal executive offices by April 30, 2008. 3 Stockholder Information If you share an address with another stockholder, you may receive only one set of proxy materials (including the Annual Report on Form 10-KSB and proxy statement) unless you have previously provided contrary instructions.If you wish to receive a separate set of proxy materials, please request the additional copies by writing or contacting Firstgold’s Chief Executive Officer at 3108 Gabbert Drive, Suite 210, Cameron Park, California 95682, telephone (530) 677-5974.Similarly, if you share an address with another stockholder and have received multiple copies of the proxy materials, you may contact Firstgold at the address or telephone number above to request that only a single copy of these materials be delivered to your address in the future. PROPOSAL 1 ELECTION OF DIRECTORS Description of Current Board of Directors A board of five (5) directors is to be elected at the meeting.Unless otherwise instructed, the proxy holders will vote the proxies received by them for the five nominees named below, all of whom are presently directors of the Company.In the event that any such nominee is unable or declines to serve as a director at the time of the Annual Meeting of Stockholders, the proxies will be voted for any nominee who shall be designated by the present Board of Directors to fill the vacancy.In the event that additional persons are nominated for election as directors, the proxy holders intend to vote all proxies received by them in such a manner in accordance with cumulative voting as will assure the election of as many of the nominees listed below as possible, and, in such event, the specific nominees to be voted for will be determined by the proxy holders.The five nominees for director receiving the highest number of affirmative votes of the shares entitled to be voted for them shall be elected as directors.Votes withheld from any director are counted for purposes of determining the presence or absence of a quorum, but have no other legal effect under Delaware law. It is not expected that any nominee will be unable or will decline to serve as a director.The term of office of each person elected as a director will continue until the next Annual Meeting of Stockholders or until a successor has been elected and qualified. The names of the nominees, and certain information about them as of the Record Date, are set forth below. Name Age Position A. Scott Dockter 51 Chief Executive Officer, President and Director Stephen Akerfeldt(1)(2)(3) 63 Chairman 4 Name Age Position Terrence Lynch(2)(3) 48 Director Fraser Berrill (1)(3) 58 Director Donald Heimler(1)(2)(3) 64 Director (1)Member of the Audit Committee. (2)Member of the Compensation Committee (3)Member of the Nominating/Governance Committee A. Scott Dockter has been the Chief Executive Officer since December 2000 and Chairman from December 2000 until June 2007, assuming such positions upon the resignation of James Cutburth.Mr. Dockter had previously served as Firstgold’s CEO and President from November 1996 until February 2000 at which time Mr. Cutburth assumed such positions.Mr. Dockter has been self-employed in the business sector since 1978 and currently operates his business through ASD CORP and ASDi LLC.He has held a Class A General Engineering and Contracting License for more than 20 years, operating his businesses in California, Nevada and Montana, specializing in earth moving, mining, pipeline projects, structures, dams, industrial parks and sub divisions.Mr. Dockter has directed his companies in large landfill operations, underground concrete structures projects, large excavations, reclamation projects and others, which include state and local municipal projects.Mr. Dockter has also been a real estate developer, worked on oil & gas projects and has spent 15 years in the mining industry.He has personally owned mines, operated mines, constructed mine infrastructures (physical, production and process) and produced precious metals. Terrence Lynch was appointed to the Board of Directors on July 31, 2006.Since December 2006 he has been president of Resort Owners Group which specializes in resort home sales.Since October 2005, Mr. Lynch has been a partner with Kingsmill Capital Partners, a financial advisory firm specializing in advising both public and private early stage growth companies.Prior to joining Kingsmill Capital he spent fifteen years operating start up companies in Industrial Products, Oil & Gas, and Media.Experienced in developing the necessary financial structure to maximize a company’s ability to secure growth capital, Mr. Lynch has raised corporate capital via debentures, limited partnerships, and royalty financing in addition to conventional equity placements.From August 2004 to March 2006, Mr. Lynch served as CEO of Star Digital, a media and internet development firm.From September 2001 to August 2004, Mr. Lynch served as CEO of Probrandz Media, a media and internet development firm.Mr. Lynch graduated in 1981 from St. Francis Xavier University with a joint honors degree in Economics and a BBA. 5 Stephen Akerfeldt was appointed to the Board of Directors on September 12, 2006 and became Chairman in June 2007. Mr. Akerfeldt is currently a member of the Board of Directors of Jura Energy Corporation which is an oil and gas exploration company based in Calgary, Canada.In 1998 he became part owner and currently serves as a director and president of Ritz Plastics Inc. which produces plastic injection molded parts used primarily in the automotive industry.In 1991, Mr. Akerfeldt and certain partners acquired two major chains of dry cleaning operations in the Toronto, Ontario marketplace which were then sold in 2003.Mr. Akerfeldt has worked as a business consultant to various companies and entrepreneurs since the mid-1990’s.From 1987 to 1990 Mr. Akerfeldt was Vice-Chairman and Chief Financial Officer of Magna International Inc. a multi-billion dollar public company auto parts manufacturer.Mr. Akerfeldt joined the accounting firm of Coopers and Lybrand in 1965 and from 1974 through 1987 he was a partner in the firm’s Toronto office.His accounting practice included a broad range of clients including investment dealers, public mining companies, insurance companies, public oil and gas producers and manufacturing companies, both public and private.Mr. Akerfeldt holds a Bachelor of Arts degree from the University of Waterloo and became a chartered accountant with the Institute of Chartered Accountants of Ontario in 1970. Fraser Berrill was appointed to the Board on June 26, 2007.Mr. Berrill is currently the CEO and President of Renasant Financial Partners, which is a publicly held financial services and technology trading organization.He also serves as a Trustee of Vicwest Income Fund and a number of private companies.From 1991 to 2000, Mr. Berrill was Senior Vice-President, Corporate Development of publicly held Acklands Limited, which sold its industrial distribution and auto parts assets to WW Grainger and Carquest transforming into Morguard Corporation.Positions held prior to that included Vice-President, Corporate Development for the Paja Group and President of the Sherman group of companies.In addition, Mr. Berrill was a memberof litigation team for Osler, Hoskin & Harcourt LLP from 1975 to 1981. Donald Heimler’s was appointed to the Board on January 9, 2007.His career spanned 29 years with Scotia Capital Inc. (Scotia McLeod, McLeod Young Weir), as Director, Institutional Equities where he successfully managed several of the firm’s largest clients by the time he retired in October 2006.Previous to that he was the chief accountant of a chain of optical stores under the corporate umbrella of Imperial Optical.He attended the University of Western Ontario, enrolled in the Certified General Accounting program and has successfully completed many investment industry accredited courses. The current Directors will serve and hold office until the next annual stockholders' meeting or until their respective successors have been duly elected and qualified.Firstgold’s executive officers are appointed by the Board of Directors and serve at the discretion of the Board. Family Relationships There are no family relationships between any director or executive officer. Board Meetings and Committees Our Board of Directors held 5 meetings during the fiscal year ended January 31, 2007 and acted by unanimous written consent on 5 occasions.Each nominee who was a director during fiscal 2007 participated in at least 75% or more of the aggregate number of the meetings of the Board held during the time that such nominee was a director and any committee on which he served. 6 On January 31, 2007, the Board voted to create a Compensation Committee and a Nominating & Corporate Governance Committee.Charters for those committees are currently under review by the Board.At the current time, the entire Board of Directors acts to provide equivalent functions that would be provided by these committees. On October 21, 2006, the Board created an Audit Committee and appointed Stephen Akerfeldt as our Audit Committee financial expert and to be chairman of the Audit Committee.Terry Lynch served on the Audit Committee from October 2006 to July 2007.The Board appointed Fraser Berrill to the Audit Committee in July, 2007. The Audit Committee has been established in accordance with Section 3(a)(58)(A) of the Securities Act of 1933.Each of Messrs. Akerfeldt and Lynch are considered independent directors as defined the applicable NASDAQ Stock Market listing standards and by the Sarbanes-Oxley Act of 2002 and related regulation of the Securities and Exchange Commission.The Audit Committee facilitates and maintains open communications among the Board, the Audit Committee, senior management and Firstgold’s independent auditors.The Audit Committee also serves as an independent and objective party to monitor Firstgold’s financial reporting process and internal control system.In addition, the Audit Committee reviews and evaluates the efforts of Firstgold’s independent auditors.The Audit Committee meets periodically with management and Firstgold’s independent auditors.The Audit Committee held 2 meetings in fiscal year 2007.The Board has determined that the chairman of the Audit Committee, Mr. Akerfeldt, meets the Securities and Exchange Commission's definition of audit committee financial expert.The Audit Committee has a written charter, which is included as Annex “A” to this Proxy Statement. The Compensation Committee, consisting of Terrence Lynch, chairman, Stephen Akerfeldt, and Donald Heimler, establishes salary, incentive and other forms of compensation for Firstgold’s Chief Executive Officer, and authorizes equity transactions for Firstgold.The Compensation Committee meets periodically with management of Firstgold.The Compensation Committee, held no meetings in fiscal year 2007.The Board intends to adopt a written charter for the Compensation Committee during calendar year 2007. The Board has also established a Nominating & Corporate Governance Committee.The members of this Committee are Donald Heimler, Stephen Akerfeldt, Terrence Lynch and Fraser Berrill.The Nominating &
